Title: To Benjamin Franklin from Sarah Bache, 2 May 1780
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured Sir
Philadelphia May 2d. 1780
I was willing to take the latest day of Mr Myer’s staying to write to you, as my little Boy was then in the small Pox, that I might have it in my power to tell you it was over. It is and very happily, I happened to miss the time of Mr M.’s going, so that he only took a small letter of recommendation, which I had given him before— this will be handed to you by Mr Robert Meaze a Gentleman at whose Brothers house I was at for four Months after I was drove out of Philadelphia, with all my Family, and treated by them all as a Sister and a Friend, he was there at the time and is a very worthy good young Man, he will take care of the news papers which we send, there goes in the same Ship two of Temples old Friends, young Fox and Foulke, they have letters from Mr B. to you, and will need none to Temple—
The Children are perfectly well little Betsy sings and is as gay as a Bird, much more so than they are at this time, for tho tis’ the second of may we are sitting by the fire, and I am told the Snow remains on the ground in many parts of the back Country, by all accounts the winter in the year forty was not quit so severe as this, tis indeed the first time I ever wished for Summer— Mr Bache is now writing please to remember me afectionately to Temple, and to dear little Ben when you write, I dare not indulge my wishes of seeing you all tho they are very strong, and I hope the time will yet come when we shall all meet, being as ever your Dutifull Daughter
S Bache
 
Addressed: Dr Franklin
